Citation Nr: 1426728	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  04-24 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for disability resulting from right ankle surgery.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1966 to August 1999.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  In September 2006, a videoconference hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  

This matter was previously before the Board in December 2006 when it was remanded for additional development.  

In September 2009, the Board issued a decision that denied the Veteran's claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for right ankle surgery.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2010, the Court vacated the September 2009 Board decision, and remanded the matter to the Board for further action consistent with a Joint Motion for Remand (Joint Motion) by the parties.  The Veteran's claim was again remanded by the Board in November 2010 for additional development.  

In April 2012, the Board issued a decision that again denied the Veteran's claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for right ankle surgery.  He appealed that decision to the Court.  In December 2012, the Court vacated the April 2012 Board decision, and remanded the matter to the Board for further action consistent with a Joint Motion by the parties.  In November 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in February 2014.  In March 2014, the Veteran submitted additional evidence with a waiver of initial RO consideration.  For reasons discussed below, the Board will proceed with consideration of the case.  



FINDING OF FACT

The Veteran's additional right ankle disability incurred from February15, 2000 and April 14, 2000 surgeries resulted from fault by VA.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for right ankle disability are met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As the Board is granting in full the benefit sought on appeal, there is no reason to belabor the impact of the VCAA, as any duty to notify or to assist omission is harmless.  

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in VA's electronic data storage system with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  
When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

For claims filed on or after October 1, 1997, as in this case, the veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  

To determine whether additional disability exists, VA compares the veteran's physical condition immediately prior to the beginning of medical or surgical treatment to the veteran's physical condition after such care has ceased.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c).  

To establish that fault on the part of VA caused the additional disability, it must be shown that VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).  

The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151 for additional disability acquired as a result of VA treatment.  Specifically, the Veteran is seeking compensation for current right ankle symptomatology following surgery in February and April 2000.  

VA treatment records show that the Veteran was seen in the emergency room on February 12, 2000 after slipping on water on the sidewalk and injuring his right ankle.  X-rays revealed that the Veteran had suffered an avulsion fracture at the medial malleolus of the right ankle with displacement and an oblique fracture of the distal fibula with a four millimeter (mm) gap.  It was noted that an open reduction and internal fixation (ORIF) would be required.  

The record reflects that the Veteran signed a document entitled "Request for Administration of Anesthesia and for Performance of Operations and Other Procedures" in February 2000, prior to his operation.  The document specifically lists bleeding, pain, swelling, infection and adverse reaction as possible risks and complications that were discussed in language understandable to the Veteran.  

On February 15, 2000, the Veteran underwent ORIF of the right distal fibula and the right medial malleolus.  

In an April 7, 2000 podiatry report, it was noted that x-rays revealed the right medial malleolus with a screw that appeared to be located in the upper medial aspect of the joint space.  It was further noted that screw fixation removal from the right medial malleolus was necessary due to possible location of the screw in the upper joint space.  The record contains another informed consent form signed by the Veteran.  Possible risks and complications of bleeding, pain, infection and adverse reaction were again explained to the Veteran.  On April 14, 2000, the Veteran underwent removal of screw fixation of the right ankle.  In the operative report, the pre-operative diagnosis was "status post ORIF, right ankle, with malposition of screw."  

Following the April 14, 2000 surgery, the Veteran underwent physical therapy from September 2000 to March 2001.  An April 20, 2001 physical therapy report provided an assessment indicating that the goals were not achieved due to very poor success with physical therapy and that the Veteran's range of motion and pain did not improve dramatically.  A September 5, 2001 surgery outpatient report noted the Veteran's complaint of pain and swelling in his right ankle, and noted that x-rays and a computed tomography (CT) scan revealed questionable healing of the medial malleolus.  A December 19, 2001 surgery outpatient report provided an impression of status post ORIF "left" ankle with nonunion of the medial malleolus.  [It can be presumed that the reference to the "left" ankle in the December 2001 report was a typographical error based on the evidence of record.]  

At the September 2006 videoconference hearing, the Veteran testified that he could only stand or walk on his right ankle for 10 to 15 minutes at a time.  He also testified that he experienced numbness, pain, sensitivity and an inability to work in his previous position as a tile setter.  

On March 2008 VA examination, the Veteran reported he developed pain in the medial malleolus of the right ankle following the February 2000 surgery.  Subsequently, as reflected in the evidence of record, the screw in the medial malleolus had to be removed.  X-rays revealed delayed healing/nonunion of the medial malleolus of the right ankle and some degenerative changes.  The examiner concluded that it was at least as likely as not that no additional disability beyond natural progress of disease resulted from care furnished by VA.  The examiner explained that it is not unexpected for a patient to have cold intolerance, limitation of movements or some pain following a healed fracture.  The examiner further opined that it was at least as likely as not that no additional disability resulted as a result of lack of proper skill or error in judgment or carelessness or similar instance of fault in furnishing medical care on VA's part.  The examiner opined that VA treated the Veteran properly and that the removal of the screw from the medial malleolus was necessitated by his symptoms of pain.  The examiner explained that if the Veteran did not undergo the open reduction, the outcome would have been much worse with the Veteran developing severe osteoarthritis in the right ankle.  

In a February 2013 letter by Dr. D.B. Miller, Jr., identified as a Board Certified Orthopedic Surgeon, it was reported that the screw was not removed from the medial malleolus due to pain as the Veteran was in a cast and was non-weight bearing.  It was opined that the Veteran's present symptoms of pain, instability, and swelling were entirely due to the nonunion of the medial malleolus.  It was opined that the screw was prematurely removed from the medial malleolus at six weeks and should have been left in position ("i.e., 10-11 weeks post-operatively) until the normal healing time for such a fracture had occurred.  By removing the cancellous screw, the internal compression force that was fixating the fracture was completely lost."  Dr. D.B. Miller, Jr., concluded that based on his training, experience, and review of the evidence of record, that the Veteran's present right ankle symptoms and disability are the direct result of the malpositioned screw that in turn resulted in the premature removal of the hardware, and the resulting nonunion of the Veteran's right ankle medial malleolus.  If the screw had been properly positioned, there would have been no indication for the removal of any of the hardware.  And if the screw had not been removed, the likelihood of a nonunion occurring would have been very remote and highly unlikely.  

In November 2013, the Board requested the opinion of a medical specialist from the VHA.  In a February 2014 VHA medical opinion, the specialist noted that he reviewed the Veteran's claims file.  In response to whether the positioning/placement of the screw in the right ankle medial malleolus in the February 2000 surgery was due to any indication of carelessness, negligent, lack of proper skill, error in judgment or similar instance of fault on the part of VA, the examiner opined that while he did not know whether the position of the screw changed in the interval period between the February and April 2000 surgeries and was perhaps originally in a satisfactory position, based on the fact that the operating surgeon proceeded with a further surgery for removal of the screw, it was at least as likely as not that the positioning of the screw was due to carelessness or lack of judgment.  The examiner further indicated that he would have expected the fracture of the right ankle to have been healed if it was going to heal at approximately six weeks.  On this basis, the examiner opined that early removal of the screw did not probably affect the ultimate outcome of the fractured right ankle.  The examiner also opined that there was not a 50 percent or better probability that the disability resulting from the February and April 2000 surgeries was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance on the fault of VA, and was more likely than not that the disability was due to the natural history of the injury in the first place.  Finally, the examiner stated that the lack of satisfactory results was more likely due to the nature of the original injury, and not to the surgical intervention performed afterwards.  While a malpositioned screw in the original surgery may have necessitated an extra surgery, the examiner did not believe to a reasonable degree of medical certainty that the ultimate result would have been different with or without the extra surgery.  

In a March 2014 letter by Dr. D.B. Miller, Jr., it was agreed that the placement of the screw was due to carelessness, and also due to a lack of proper skill and negligence.  It was stated that there was no excuse for the severe malposition of the screw such that it entered the talus and ended up violating the surfaces as it did.  Whenever there is damage to the articular surface of a joint, accelerated arthritis becomes a major concern.  Dr. D.B. Miller, Jr. indicated that it normally takes eight to ten weeks for the medial malleolus to heal, with or without internal fixation.  While the removal of the screw was done prematurely, there was no indication that such was done below the standard of care as it was imperative the screw be removed from the joint surfaces of the Veteran's ankle joint immediately upon discovering the surgical error and to avoid risk of significantly more damage to the joint surfaces.  

Dr. D.B. Miller, Jr. opined that he disagreed with the February 2014 medical specialist's opinion that it was less than a 50 percent chance the Veteran's right ankle symptoms were in any way related to the February and April 2000 surgeries as such goes against the overwhelming orthopedic literature.  In support of his assertion, Dr. D.B. Miller, Jr. submitted a medical literature article that addressed the short and long-term results when a joint surface is disrupted.  In the Veteran's particular case, the joint surfaces were not damaged until the surgeon did it himself.  The article states that when operative intervention is necessary for ankle fractures, the majority of patients have a good result.  To the extent the February 2014 VHA medical specialist opined that the poor result from the Veteran's right ankle surgery was simply because of the fracture, Dr. D.B. Miller, Jr. stated that is contrary to orthopedic literature, as indicated above that the majority of patients have a good result when operative intervention is necessary for ankle fractures.  Based on his training, medical experience, review of the relevant orthopedic literature, and review of the Veteran's claims file, Dr. D.B. Miller, Jr. opined that the surgeon deviated from the standard of care when he placed the cancellous screw obliquely through the medial malleolus, through the talus, and into the ankle joint itself, and that such deviation reduced the prognosis for a good clinical result.  

In this case, it is shown, and not in dispute, that the Veteran has additional disability following his February and April 2000 surgeries.  This case turns on whether such additional disability is due to carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, or due to an event that was not reasonably foreseeable.  

After a review of the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the additional right ankle disabilities were the proximate cause of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment as VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  In this regard, the Board notes that both the February 2014 VHA medical specialist and Dr. D.B. Miller, Jr. have opined that the February 2000 surgery and the positioning/placement of the screw in the right ankle medial malleolus were at least as likely as not due to carelessness and fault by VA, as reflected by the subsequent April 2000 surgery and the notation of the "malposition" of the screw in the April 2000 operative report.  

The determinative question then becomes whether such carelessness and fault by VA regarding the positioning/placement of the screw in the right ankle medial malleolus resulted in the Veteran's additional right ankle disability.  The Board notes that there are competing medical opinion regarding this matter.  The February 2014 VHA medical specialist opined that the Veteran's additional right ankle disability was more likely than not due to the natural history of the disability in the first place.  In contrast, Dr. D.B. Miller, Jr. opined that the February 2014 VHA medical specialist's opinion was inconsistent with the majority of orthopedic literature which shows that when operative intervention is necessary for ankle fractures, the majority of patients have a good result.  It was further indicated that the Veteran's probability of having a successful operation were increased due to the fact that he did not have an injury involving the joint surface, at least until the February 2000 surgeon drilled a hole into the articular surfaces of the joint and the screw was ultimately malpositioned.  Once the joint surface of the ankle was violated, the chance for a poorer result was significantly increased.  Based on the evidence presented, the Board finds that the evidence is essentially in equipoise as to whether the carelessness and fault by VA regarding the positioning/placement of the screw in the right ankle medial malleolus resulted in the Veteran's additional right ankle disability.  

After a review of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the competent medical evidence of record demonstrates that the Veteran's additional right ankle disability was due to carelessness and fault by VA as a result of surgery in February and April 2000.  For these reasons, the criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional right ankle disability have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



	(CONTINUED ON NEXT PAGE)



ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional right ankle disability is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


